United States Court of Appeals
                                                                                                    Fifth Circuit
                                                                                                 F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                 October 24, 2005
                                    FOR THE FIFTH CIRCUIT
                                                                                              Charles R. Fulbruge III
                                                                                                      Clerk


                                             No. 04-40942
                                           Summary Calendar



UNITED STATES OF AMERICA,

                                                                                            Plaintiff-
                                                           Appellee,

                                                  versus


WELLINGTON ROELI GONZALEZ-CISNEROS,

                                                                                          Defendant-
                                                           Appellant.

                      -----------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Southern District of Texas
                                     USDC No. 1:04-CR-148-ALL
                      -----------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Wellington Roeli Gonzalez-Cisneros appeals the sentence imposed following his guilty plea

to illegal reentry. He argues for the first time on appeal that he is entitled to resentencing because

he was sentenced under the mandatory Guideline regime held unconstitutional in United States v.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Booker, 125 S. Ct. 738 (2005). We review this argument for plain error only. United States v.

Martinez-Lugo, 411 F.3d 597, 600-01 (5th Cir. 2005).

        Our review of the record does not reveal that the district court’s error affected the outcome

of the sentencing proceedings. See United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th

Cir. 2005). Gonzalez has therefore failed to establish that the error affected his substantial rights, and

he consequently cannot meet the plain error standard of review. Id. Given that Gonzalez is not

entitled to resentencing, we pretermit discussion of the validity of his appeal waiver.

        AFFIRMED.




                                                  -2-